       Case 1:17-cv-06915-LGS-KNF Document 103 Filed 04/01/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :           4/1/2019
 VINCENTE CARRASCO FLORES, et al.,                            :
                                              Plaintiffs, :
                                                              :    17 Civ. 6915 (LGS)
                            -against-                         :
                                                              :      JUDGMENT
 NYC PASTA AND RISOTTO CO. LLC., et al., :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a jury trial was held between September 5, 2018, and September 7, 2018;

        WHEREAS, on September 7, 2018, the jury returned a verdict in favor of Plaintiffs

Vincente Carrasco Flores and Valeriya Mukhina, and against Defendant Santinder Sharma,

finding Sharma individually liable for the Fair Labor Standards Act (“FLSA”) and New York

Labor Law (“NYLL”) violations at issue in this case;

        WHEREAS, the parties stipulated to the balance of the relevant facts of this case during

trial, and the parties submitted damages calculations to the Court. It is hereby

        ORDERED, ADJUDGED AND DECREED, as follows:

        (1) That Plaintiff Vincente Carrasco Flores have judgment, jointly and severally, against

             Defendants NYC Pasta and Risotto Co. LLC (d/b/a Radicchio Pasta and Risotto Co.)

             and Santinder Sharma in the amount of $123,600.88, including (A) compensatory

             damages for unpaid minimum and overtime wages in the amount of $41,678.44, (B)

             liquidated damages for unpaid and overtime minimum wages under the FLSA/NYLL

             in the amount of $41,678.44, (C) unpaid spread of hours pay in the amount of

             $4,288.50, (D) liquidated damages for unpaid spread of hours pay in the amount of

             $4,288.50, (E) statutory damages for violation of New York Labor Law wage notice
Case 1:17-cv-06915-LGS-KNF Document 103 Filed 04/01/19 Page 2 of 3



    and wage statement violations in the amount of $10,000.00, and (F) pre-judgment

    interest on unpaid minimum wages calculated at the rate of 9% per annum upon

    $41,678.44 from October 5, 2014 to the date of judgment, totaling $16,843.83; (G)

    pre-judgment interest on spread of hours damages to be calculated at the rate of 9%

    per annum upon $4,288.50 from October 5, 2014 to the date of judgment and totaling

    $1,733.17; (H) recovery of equipment costs in the amount of $3,090.00; all computed

    as provided in 28 U.S.C. § 1961(a).

 (2) That Plaintiff Valeriya Mukhina have judgment, jointly and severally, against

    Defendants NYC Pasta and Risotto Co. (d/b/a Radicchio Pasta and Risotto Co.) and

    Santinder Sharma in the amount of $71,574.84, including (A) compensatory damages

    for unpaid minimum and overtime wages in the amount of $20,475.00, (B) liquidated

    damages for unpaid minimum wages under the FLSA/NYLL in the amount of

    $20,475.00, (C) unpaid spread of hours pay in the amount of $24.00 (D) liquidated

    damages for unpaid spread of hours pay in the amount of $24.00, (E) statutory

    damages for violation of New York Labor Law § 195 notice and statement violations

    in the amount of $10,000.00, and (F) pre-judgment interest on unpaid minimum

    wages calculated at the rate of 9% per annum upon $20,475.00 from the date August

    20, 2013 to the date of judgment, and totaling $10,349.71; (G) pre-judgment interest

    on spread of hours damages to be calculated at the rate of 9% per annum to the date

    of judgment and totaling $12.13; (H) recovery of equipment costs in the amount of

    $215.00; (I) withheld tips in the amount of $10,000; all computed as provided in 28

    U.S.C. § 1961(a).




                                       -2-
     Case 1:17-cv-06915-LGS-KNF Document 103 Filed 04/01/19 Page 3 of 3



      (3) That Plaintiffs are awarded attorneys’ fees in an amount to be determined in a

         separate judgment.

      (4) That Plaintiffs are awarded post judgment interest, as calculated under 28 U.S.C. §

         1961.

      (5) That if any amounts remain unpaid upon the expiration of ninety days following

         issuance of judgment, or ninety days after expiration of the time to appeal and no

         appeal is then pending, whichever is later, the total amount of judgment shall

         automatically increase by fifteen percent, as required by NYLL § 198(4).


Dated: April 1, 2019
       New York, New York




                                             -3-
